In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00158-CR
     ___________________________

 EX PARTE REKEEM LACLINTON DORY


On Appeal from Criminal District Court No. 3
           Tarrant County, Texas
         Trial Court No. 1644029


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      After receiving Appellant Rekeem LaClinton Dory’s pro se notice of appeal, we

sent a letter on November 13, 2020, stating our concern that we lacked jurisdiction

over this appeal because we had been informed by the trial court clerk that the trial

judge had not signed an order in this case. We gave the parties ten days from the date

of our letter to furnish this court with a signed copy of the order that Appellant seeks

to appeal. We stated that “[i]f no order has been signed and furnished by that date,

this appeal will be dismissed for want of jurisdiction. See Tex. R. App. P. 43.2(f).” We

received no response and confirmed with the trial court clerk that no order had been

signed as of December 4, 2020.

      The rules of appellate procedure provide that a criminal defendant has the right

to appeal a judgment of guilt or other appealable order. See Tex. R. App. P. 25.2(a)(2).

However, there is no appealable order in this case, making Appellant’s notice of

appeal premature. See Tex. R. App. P. 25.2(a)(2), 26.2(a)(1), 27.1(b). Accordingly, we

dismiss the appeal for lack of jurisdiction. See Tex. R. App. P. 43.2(f); McCain v. State,

No. 02-13-00599-CR, 2014 WL 670640, at *1 (Tex. App.—Fort Worth Feb. 20, 2014,

no pet.) (per curiam) (mem. op., not designated for publication) (dismissing appeal for

lack of jurisdiction because notice of appeal was premature).

                                                       Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)


                                            2
Delivered: December 17, 2020




                               3